IRWIN, Justice,
dissenting:
In my opinion, claimant is not a member “of a police department” of an incorporated town or city, as that term is employed in our Workmen’s Compensation Act, and I respectfully dissent.
Pursuant to 11 O.S.Supp.1973, § 16.3, the City of Oklahoma City adopted a Resolution on June 12, 1973, extending Workmen’s Compensation benefits to all its classified employees. Claimant, a school crossing guard, is not a classified but an unclassified employee of the City. She works on a daily pay-rate basis. She is not entitled to become a member of the retirement fund, nor accumulate either sick or vacation leave. She is not entitled to other benefits allowed regular, classified employees.
Claimant was required to wear a wave-type cap and a badge. Although the dress code did require a “blue-black jacket or white blouse and a blue-black skirt or slacks”, she did not wear a uniform. Claimant’s immediate supervisor testified that school crossing guards “dress in such a fashion that the public could recognize them as a school crossing guard, and we emphasize they shouldn’t wear what would be a police uniform.”
Claimant was required to carry a red warning flag and was responsible for escorting school children across streets. Claimant had no police powers or authority of a policeman. She had no authority to direct traffic and was specifically ordered not to attempt to direct traffic under any circumstances. She was authorized to use a police whistle only for the purpose of attracting school children’s attention.
In my opinion, to sustain this award we would have to hold as a matter of law that claimant was a member “of a police department” within the purview of the Workmen’s Compensation Act; that City’s classification of school crossing guards as unclassified employees was unauthorized; and as a matter of law, claimant was engaged in a hazardous occupation within the purview of the Workmen’s Compensation Act.
I respectfully dissent.